Citation Nr: 1020189	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice-connected pension


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected 
pension.  He asserts that he is unable to work due to an eye 
condition, depression, anxiety, PTSD and substance abuse.  
Additional development is required before the Board decides 
the Veteran's claim.

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to nonservice-connected disabiities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3 (2009).

In addition, the evidence must show that the Veteran meets 
the net worth requirements under 38 C.F.R. § 3.274 and does 
not have an annual income in excess of the applicable maximum 
annual pension rate specified in 38 C.F.R. § 3.23; and 
(vi)(A) is age 65 or older, or (B) is permanently and totally 
disabled from nonservice-connected disabilities not due to 
the Veteran's own misconduct.

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. 
§§ 3.301(c)(2), 3.301(c)(3).  The isolated and infrequent use 
of drugs by itself will not be considered willful misconduct.  
However, the progressive and frequent use of drugs to the 
point of addiction will be considered willful misconduct.  38 
C.F.R. 
§ 3.301(c)(3).

A veteran is considered permanently and totally disabled if 
the veteran is any of the following: (1) a patient in a 
nursing home for long-term care because of disability; or (2) 
disabled, as determined by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner; or (3) unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person; or 
(4) suffering from: (i) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as 
to justify a determination that persons suffering from that 
disease or disorder are permanently and totally disabled.  38 
U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3(a)(3).

The Veteran had active service during the Vietnam era.  The 
Veteran's period of service meets the basic criteria for 
eligibility for pension under 38 U.S.C.A. § 1521 and 38 
C.F.R. § 3.3.  

The Veteran is under the age of 65.  Therefore, in order to 
establish entitlement to nonservice-connected pension,  the 
evidence must show that the Veteran is permanently and 
totally disabled due to nonservice-connected disabilities.  

In October 2006, the Veteran underwent a general VA 
examination.  The examination report reflects diagnoses of a 
surgical scar from appendectomy, mild onychomycosis and 
degenerative joint disease of the hands bilaterally.  The 
examiner opined that the Veteran's surgical scar and 
onychomycosis would not make him unemployable for physical or 
sedentary work.  The examiner noted that the Veteran was to 
be evaluated further by orthopedics and by the eye clinic to 
determine whether there is evidence of an eye condition that 
makes him unemployable.

A report of a November 2006 VA eye examination reflects a 
diagnosis of history of macular hemorrhage, right eye, with 
secondary central vision loss.  The examiner did not provide 
a medical opinion regarding the impact of the Veteran's eye 
disability on his employability.  The examination report 
noted that the Veteran was not employed at the time of the 
examination.  

In November 2006, the Veteran had a VA examination of the 
hands.  The examination report indicated that the Veteran was 
not working.  The examiner diagnosed age related changes in 
both hands manifested by stiffness.  The examiner opined that 
the Veteran's bilateral hand condition would not interfere in 
any way with his employability in his usual and customary 
occupations.   

A report of a November 2006 VA examination for mental 
disorders noted that the Veteran had been working for one 
month as a security guard.  

The duty to assist requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R § 3.159 
(2009).  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).   The most recent VA examinations were 
performed in 2006.  The examinations that are currently in 
evidence considered various individual disabilities, e.g. the 
Veteran's eyes and hands, but none of the examiners provided 
an opinion as to the impact of all of the Veteran's 
disabilities on his employability.  Therefore, the Board 
finds that Veteran should be afforded a VA examination to 
ascertain the nature and severity of his nonservice-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination.  The 
examination report should indicate that 
such a review was conducted.

2.	The examiner should provide an opinion 
regarding whether the Veteran is 
precluded from performing substantially 
gainful employment due to his 
disabilities.  The examiner should 
distinguish the impact on employability 
of any substance abuse disorder from 
the impact of any other disabilities.  
The examiner should provide a detailed 
rationale. 

3.	Following the completion of the 
requested actions, the RO should 
readjudicate the claim on appeal based 
on all of the evidence of record.  If 
the disposition of the claim remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity 
to respond.  The claims file should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


